AMENDED AND RESTATED BYLAWS of COMMUNITY CENTRAL BANK CORPORATION (Effective December 18, 2007) ARTICLE I OFFICES Section 1.Principal Office. The principal office shall be in the City of Mount Clemens, State of Michigan. Section 2.Other Offices. The corporation may also have offices at such other places both within and without the State of Michigan as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE II MEETINGS OF SHAREHOLDERS Section 1.Times and Places of Meetings.All meetings of the shareholders shall be held at such times and places, within or without the State of Michigan, as may be fixed from time to time by the Board of Directors. If no designation of the place of a meeting is made, such meeting shall be held at the principal office of the corporation in Mount Clemens, Michigan. Section 2.Annual Meetings. Annual meetings of the shareholders shall be held each year at such time on such business day as may be designated by the Board of Directors, or if no such designation is made, at 10 a.m. on the third Tuesday in April, or if that day is a legal holiday, then on the next succeeding business day at such place and hour as shall be fixed by the Board of Directors. Section 3.Special Meetings.Special meetings of the shareholders may be called by resolution of a majority of the Board of Directors or by the Chairman of the Board and shall be held on a date fixed by the Board of Directors or the Chairman of the Board. Section 4.Notice of Meetings.Written notice of each meeting of shareholders, stating the time, place and purposes thereof, shall be given to each shareholder entitled to vote at the meeting not less than ten (10) nor more than sixty (60) days before the date fixed for the meeting.Such notice may be given personally, by mail or by electronic transmission. If a shareholder or proxy holder may be present and vote at a meeting by remote communication, the means of remote communication allowed shall be included in the notice of the meeting. Notice of a meeting need not be given to any shareholder who signs a waiver of notice before or after the meeting. Attendance of a shareholder at a meeting shall constitute both (a) a waiver of notice or defective notice except when the shareholder attends a meeting for the express purpose of objecting, at the beginning of the meeting, to holding the meeting or transacting any business because the meeting has not been lawfully called or convened, and (b) a waiver of objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, except when the shareholder objects to considering the matter when it is presented. Section 5.Shareholder List.The officer or agent who has charge of the stock ledger of the corporation shall prepare and make a complete list of the shareholders entitled to vote at each meeting, arranged by class or series of shares in alphabetical order, showing the address of and the number of shares registered in the name of each shareholder. The list shall be produced and kept at the time and place of the meeting and may be inspected at any time during the meeting by any shareholder who is present at the meeting. Section 6.Quorum.Unless a greater or lesser quorum is provided in the Articles of Incorporation or bylaws, shares entitled to cast a majority of the votes at a meeting constitute a quorum at the meeting. Except when the holders of a class or series of shares are entitled to vote separately on an item of business, shares of all classes and series entitled to vote shall be combined as a single class and series for the purpose of determining a quorum. When the holders of a class or series of shares are entitled to vote separately on an item of business, shares of that class or series entitled to cast a majority of the votes of that class or series at a meeting constitute a quorum of that class or series at the meeting unless a greater or lesser quorum is provided in the Articles of Incorporation or bylaws. If there is no quorum, the officer of the corporation presiding as chairman of the meeting shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present, when any business may be transacted which might have been transacted at the meeting as first convened had there been a quorum. However, if the adjournment is for more than thirty (30) days, or if after the adjournment the Board fixes a new record date for the adjourned meeting, notice of the time, place and purposes of such meeting shall be given to each shareholder of record on the new record date. Once a quorum is determined to be present, the shareholders present in person or by proxy at such meeting may continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum. If a meeting is adjourned solely for the purpose of receiving the results of voting by shareholders, such meeting need not be reconvened. If not reconvened, such meeting shall stand adjourned pending submission of the results of voting to the Secretary of the corporation, whereupon such meeting shall stand adjourned until the next regular or special meeting of shareholders. Section 7.Vote Required.When a quorum is present at a meeting, any action to be taken by a vote of the shareholders, other than the election of directors, shall be authorized by a majority of the votes cast by the holders of shares entitled to vote on the action, unless a greater vote is required by the Articles of Incorporation or express provision of statute. Except as otherwise provided by the Articles of Incorporation, directors shall be elected by a plurality of the votes cast at an election. Section 8.Voting Rights.Except as otherwise provided by the Articles of Incorporation or the resolution or resolutions of the Board of Directors creating any class of stock, each shareholder shall at every meeting of the shareholders he entitled to one vote in person or by proxy for each share of the capital stock having voting power held by such shareholder. Each proxy to vote shall be in writing and signed by the shareholder or his or her duly authorized representative (or shall be given by such other method as may then be permitted under the Michigan Business Corporation Act, including without limitation, via facsimile or 2 electronic transmission), and no proxy shall be voted after three years from its date, unless the proxy provides for a longer period. Section 9.Conduct of Meetings.Meetings of shareholders generally shall follow accepted rules of parliamentary procedure, subject to the following: (a)The chairman of the meeting shall have absolute authority over matters of procedure, and there shall be no appeal from the ruling of the chairman. If, in his or her absolute discretion, the chairman deems it advisable to dispense with the rules of parliamentary procedure as to any meeting of shareholders or part thereof, he or she shall so state and shall clearly state the rules under which the meeting or appropriate part thereof shall be conducted. (b)If disorder should arise which, in the absolute discretion of the chairman, prevents the continuation of the legitimate business of the meeting, the chairman may quit the chair and announce the adjournment of the meeting, and upon his or her so doing, the meeting is immediately adjourned without the necessity of any vote or further action of the shareholders. (c)The chairman may require any person who is not a bona fide shareholder of record on the record date, or a validly appointed proxy of such a shareholder, to leave the meeting. (d)The chairman may introduce nominations, resolutions or motions submitted by the Board of Directors for consideration by the shareholders without a motion or second. Except as the chairman shall direct, a resolution or motion not submitted by the Board of Directors shall be considered for a vote only if proposed by a shareholder of record on the record date or a validly appointed proxy of such a shareholder, and seconded by such a shareholder or proxy other than the individual who proposed the resolution or motion. (e)Except as the chairman shall direct, no matter may be presented to the meeting which has not been submitted in writing to the Secretary for inclusion in the agenda at least 10 days before the date of the meeting. (f)When all shareholders present at a meeting in person or by proxy have been offered an opportunity to vote on any matter properly before a meeting, the chairman may at his or her discretion declare the polls to be closed, and no further votes may be cast or changed after such declaration. If no such declaration is made by the chairman, the polls shall remain open and shareholders may cast additional votes or change votes until the inspectors of election have delivered their final report to the chairman. (g)When the chairman has declared the polls to be closed on all matters then before a meeting, the chairman may declare the meeting to be adjourned pending determination of the results by the inspectors of election. In such event, the meeting shall be considered adjourned for all purposes, and the business of the meeting shall be finally concluded upon delivery of the final report of the inspectors of election to the chairman at or after the meeting. 3 (h)When the chairman determines that no further matters may properly come before a meeting, he or she may declare the meeting to be adjourned, without motion, second, or vote of the shareholders. (i)When the chairman has declared a meeting to be adjourned, unless the chairman has declared the meeting to be adjourned until a later date, no further business may properly he considered at the meeting even though shareholders or holders of proxies representing a quorum may remain at the site of the meeting. Section 10.Inspectors of Election.The Board of Directors or, if they shall not have so acted, the Chairman of the Board, may appoint at or prior to any meeting of shareholders one or more persons (who may be directors or employees of the corporation) to serve as inspectors of election. The inspectors so appointed shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes or ballots, hear and determine challenges and questions arising in connection with the right to vote, count and tabulate votes or ballots, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders. Section 11.Voting.When any vote is taken by written ballot at any meeting of shareholders, an unrevoked proxy submitted in accordance with its terms shall be accepted in lieu of, and shall be deemed to constitute, a written ballot marked as specified in such proxy. ARTICLE III RECORD DATE Section 1.Fixing of Record Date by Board.For the purpose of determining the shareholders entitled to notice of or to vote at any meeting of shareholders, or any adjournment thereof, or to express consent to or dissent from any corporate action in writing without a meeting, or for the purpose of determining shareholders entitled to receive payment of any dividend or the distribution or allotment of any rights or evidences of interests arising out of any change, conversion or exchange of capital stock, or for the purpose of any other action, the Board of Directors may fix, in advance, a date as the record date for any such determination of shareholders. Such date shall not be more than sixty (60) days nor less than ten (10) days before the date of any such meeting, nor more than sixty (60) days prior to the effectuation of any other action proposed to be taken. Only shareholders of record on a record date so fixed shall be entitled to notice of, and to vote at, such meeting or to receive payment of any dividend or the distribution or allotment of any rights or evidences of interests arising out of any change, conversion or exchange of capital stock. Section 2.Provision for Record Date in the Absence of Board Action.If a record date is not fixed by the Board of Directors: (a) the record date for determination of shareholders entitled to notice of or to vote at a meeting of shareholders shall be the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day next preceding the day on which the meeting is held; (b) the record date for determining shareholders entitled to express consent to corporate action in writing, without a meeting, when no prior action by the Board of Directors is necessary, shall be the day on which the first written consent 4 is expressed; and (c) the record date for determining shareholders for any other purpose shall be the close of business on the day on which the resolution of the Board relating thereto is adopted. Section 3.Adjournments.When a determination of shareholders of record entitled to notice of or to vote at a meeting of shareholders has been made as provided in this Article, the determination applies to any adjournment of the meeting unless the Board fixes a new record date for the adjourned meeting. ARTICLE IV DIRECTORS Section 1.Number and Qualification of Directors.Each Director shall be at least twenty-one (21) years of age. A director need not be a citizen of the United States or a resident of the State of Michigan. The number of directors shall be fixed by resolution of the Board of Directors as provided in the Articles of Incorporation. Section 2.Vacancies.Vacancies and newly created directorships resulting from any increase in the authorized number of directors shall be filled in the manner provided in the Articles of Incorporation. Section 3.Powers.The business and affairs of the corporation shall be managed by its Board of Directors, which may exercise all such powers of the corporation and do all such lawful acts and things as are not by statute or by the Articles of Incorporation or by these bylaws directed or required to be exercised or done by the shareholders. Section 4.Fees and Expenses.The directors may be paid their expenses, if any, of attendance at each meeting of the Board of Directors and may be paid a fixed sum for attendance at each meeting of the Board of Directors or a stated salary as director.No such payment shall preclude any director from serving the corporation in any other capacity and receiving compensation therefore.Members of special or standing committees may be allowed compensation for attending committee meetings. Section 5.Resignation and Removal.Any director may resign at any time and such resignation shall take effect upon receipt of written notice thereof by the corporation, or at such subsequent time as set forth in the notice of resignation. Directors may be removed only as provided by statute or the Articles of Incorporation. Section 6.Retirement.The mandatory retirement age of any Director shall be 75 years of age.The retirement date will be the close of business on the date of the annual meeting of shareholders of the corporation after the director reaches his 75th birthday. ARTICLE V MEETINGS OF DIRECTORS Section 1.Place of Meetings.The Board of Directors of the corporation may hold meetings, both regular and special, either within or without the State of Michigan. 5 Section 2.Regular Meetings.Regular meetings of the Board of Directors may be held with or without notice at such time and at such place as shall from time to time be determined by the Board. Section 3.Special Meetings.Special meetings of the Board may be called by the Chairman of the Board or the President on two (2) days* notice to each director, either personally, by mail, by telegram, by facsimile transmission, or by telephone; special meetings shall be called by the Chairman of the Board or the President in like manner and on like notice on the written request of two (2) directors. Section 4.Purpose Need Not Be Stated.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the Board of Directors need be specified in the notice of such meeting. Section 5.Quorum.At all meetings of the Board of Directors a majority of the total number of directors shall constitute a quorum for the transaction of business, and the acts of a majority of the directors present at any meeting at which there is a quorum shall be the acts of the Board of Directors, except as may be otherwise specifically provided by statute or by the Articles of Incorporation. If a quorum is not present at any meeting of the Board of Directors, the directors present thereat may adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present. Section 6.Action Without a Meeting.Unless otherwise restricted by the Articles of Incorporation or these bylaws, any action required or permitted to be taken at any meeting of the Board of Directors or of any committee thereof may be taken without a meeting if, before or after the action, all members of the Board or of such committee, as the case may be, consent thereto in writing and such written consent is filed with the minutes or proceedings of the Board or committee. Section 7.Meeting by Telephone or Similar Equipment.Members of the Board of Directors or any committee designated by the Board of Directors may participate in a meeting of the Board or such committee by means of conference telephone or similar communications equipment by means through which all persons participating in the meeting can communicate with each other. Participation in a meeting pursuant to this Section shall constitute presence in person at the meeting. Section 8.Waiver of Notice.Attendance of a director at or participation in a meeting of the Board of Directors or any committee constitutes a waiver of notice of the meeting, except where a director attends a meeting for the express purpose of objecting, at the beginning of the meeting or upon his or her arrival, to the meeting or the transaction of any business because the meeting has not lawfully been called or convened, and the person does not thereafter vote for or assent to any action taken at the meeting. Notice of any meeting of the Board or a committee need not be given to any person entitled thereto who waives such notice in writing, either before or after the meeting. 6 ARTICLE VI COMMITTEES OF DIRECTORS Section 1.Committees.The Board of Directors may from time to time appoint committees, whose membership shall consist of such members of the Board of Directors as it may deem advisable, to serve at the pleasure of the Board.Such committee shall have the authority delegated to them by the Board of Directors. The Board of Directors may also appoint directors to serve as alternates for members of each committee in the absence or disability of regular members. The Board of Directors may fill any vacancies in any committee as they occur. Section 2.Executive Committee.The Executive Committee, if there is one, shall have and may exercise the full powers and authority of the Board of Directors in the management of the business affairs and property of the corporation during the intervals between meetings of the Board of Directors. The Executive Committee shall also have the power and authority to declare distributions and dividends and to authorize the issuance of stock. Section 3.Meetings.Each committee provided for above shall meet as often as its business may require and may fix a day and time for regular meetings, notice of which shall not he required. Whenever the day fixed for a meeting shall fall on a holiday, the meeting shall be held on the following business day or on such other day as the chairman of the committee may determine. Special meetings of committees may be called by any member, and notice thereof may be given to the members by telephone, telegram, letter or facsimile transmission. A majority of the members of a committee shall constitute a quorum for the transaction of the business of the committee. A record of the proceedings of each committee shall be kept and presented to the Board of Directors. Section 4.Substitutes.In the absence or disqualification of a member of a committee, the members thereof present at a meeting and not disqualified from voting, whether or not they constitute a quorum, may unanimously appoint another member of the Board to act at the meeting in place of such absent or disqualified member. ARTICLE VII OFFICERS Section 1.Appointment of Officers.The Board of Directors at its first meeting after the annual meeting of shareholders, or as soon as practicable after the election of directors in each year, shall appoint from its number a Chairman of the Board and a President. The Board of Directors shall also appoint a Secretary and a Treasurer, all of whom shall be officers of the corporation. The Board of Directors may also appoint and expressly designate such other individuals as it may deem proper to be officers of the corporation, with such titles as the Board of Directors may deem appropriate. If the offices of Chairman of the Board and President are held by a single person, that officer shall be the Chief Executive Officer of the corporation; if not, the Board of Directors shall designate either the Chairman of the Board or the President to be the Chief Executive Officer of the corporation. The dismissal of an officer, the appointment of an officer to fill the office of one who has been dismissed or has ceased for any reason to be an officer, the appointment of any additional officers and the change of an officer to a different or additional office may be made by the Board of Directors at any later meeting. Any two or more offices may be filled by the same person. 7 Section 2.Authority of Officers.The Chief Executive Officer, the President (if not also the Chief Executive Officer), the Secretary, the Treasurer, and such other persons as the Board of Directors shall have appointed and expressly designated as officers shall be the only officers of the corporation. Only the officers of the corporation shall have discretionary authority to determine the fundamental policies of the corporation. Section 3.Term of Service.Each officer shall serve at the pleasure of the Board. The Board of Directors may remove any officer from his or her office for cause or without cause. Any officer may resign his or her office or position at any time, such resignation to take effect upon receipt of written notice thereof by the corporation unless otherwise specified in the resignation. Section 4.Chairman of the Board.
